Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Caitlin Thireault  on 6/10/2022.
The application has been amended as follows: 

 3.  A method for analyzing environmental DNA (eDNA) from an environmental water sample, comprising:
(i)            filtering or isolating nucleic acid molecules from the environmental water sample, thereby obtaining an eDNA sample, 
(ii)           contacting the eDNA in the eDNA sample with a forward and reverse positive control primer set specific for endogenous algae chloroplast DNA or both plant chloroplast and algae chloroplast DNA, wherein the positive control primer set comprises a forward primer consisting of SEQ ID NO: 1 (TCTAGGGATAACAGGCTGAT), and a reverse primer consisting of SEQ ID NO: 2 (TGAACCCAGCTCACGTAC);
amplifying the eDNA, thereby generating amplicons; 
identifying the presence or absence of endogenous chloroplast DNA; and 
               (iii)          if endogenous chloroplast DNA is identified as present in step (ii), subsequently contacting the eDNA in the eDNA sample with a forward and reverse primer set specific for an animal group DNA and/or an animal species DNA;
               amplifying the eDNA, thereby generating amplicons; and
               identifying the presence or absence of animal group DNA and/or animal species DNA; or 
(iv)          if endogenous chloroplast DNA is  identified as absent in step (ii), subsequently cleaning-up the eDNA sample with a PCR inhibitor removal column, thereby producing a  cleaned-up eDNA  sample and subsequently analyzing the cleaned-up eDNA  sample by repeating step (ii) and step (iii).
 Claim 24 is canceled.
Claims 14-15, 18-21 are rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendment the claims are limited to primers consisting of SEQ ID NO 1 and SEQ ID NO 2.  The prior art of record does not specifically or suggest primers consisting of SEQ ID NO 1 and SEQ ID NO 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634